07/06/2017


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: AF 11-0244


                                       AF 11-0244



 IN RE PETITION TO AMEND MONTANA
 SUPREME COURT BOARD OF BAR                                        ORDER
 EXAMINERS'RULE 104




       On February 9 of this year, we denied a petition from a bar examination applicant
who sought an accommodation for breastfeeding her child during the February 2017
Montana Bar Examination, noting the imminent administration of that examination. We
asked the Board of Bar Examiners (Board), after review, to "submit a report to the Court
addressing all aspects for accommodating examinees who are breastfeeding, with
recomrnendations for any policy or rule revisions that would be necessary to implement
the accommodation." We also asked that the Board conduct its review "with a view toward
implementing the accommodation, if possible, for the July 2017 administration of the bar
exam."
       The Board has completed its review and has submitted a petition seeking
amendment to Rule 104, Montana Board of Examiners' Rules, to permit the Board to
entertain breastfeeding accommodation requests. The petition indicates that the Board is
prepared to implement the rule amendment for the July 2017 exam administration.
      Over the past several months, the Court received several petitions seeking rule
revisions on this issue. While we want to make the accommodation available for the July
2017 administration, we would also like to receive public comment before adopting a new
rule permanently. Thus, we have deterrnined to adopt the proposed amendment submitted
by the Board as an interim rule, while also inviting public comment that would be received
prior to adoption of a permanent rule. Therefore,

                                                                  FILED
                                                                       JUL 06 2017
                                                                       Ed   Smith
                                                                 CLERK OF THE SUPREME COUR1
                                                                      STATE OF MONTANA
       IT IS ORDERED that the amended Rule 104, Montana Board of Bar Examiners'
Rules, which is attached to the Board's petition as Exhibit A, and is likewise attached to
this order, is ADOPTED as an interirn rule, effective immediately.
       IT IS FURTHER ORDERED that the Court will accept public comment on the
attached rule for a period through and including September 5, 2017. All comments shall
be made in writing and filed with the Clerk of this Court. The Court will schedule this
matter for a public hearing after the close of the period for public comment.
       A copy of this Order and the attached rule shall be posted on the Court's website.
In addition, the Clerk is directed to provide copies of this Order and attachment to the
Executive Director of the State Bar of Montana with the request that they be posted on the
State Bar's website; to the Chair of the Board of Bar Examiners, and to Dean Paul Kirgis
of the Alexander Blewett II School of Law.
      The Clerk shall provide a copy of this order to the Petitioner and to the
Administrator of the Board of Bar Examiners at the State Bar of Montana.
      The Court wishes to thank the Board of Bar Examiners for its work on this issue.
      DATED this      CC\-itay of July, 2017.



                                                              Chief Justice




                                             2
    &"   /
         44        1t-..
          Justices




3